Julius Thasky a resident of Chicago, Ill. sold a Cadillac sedan automobile to one J. J. Miller who gave a check for same, which later turned out to be forged. Sholl, alias Mr. King in turn sold the car to Albert Dudley a resident of Cleveland representing to him that he got title to same from a Mr. Finnegan of Youngstown, Ohio through an assignment for money that Sholl had loaned Finnegan. Sholl tendered bills of sale to Dudley which were made by erasing other names and numbers from a bona fide hills of sale. When Dudley tried to file his bills of sale, the clerk refused, asking for an affidavit of ownership. In attempting to get same Dudley found out all the circumstances and upon apprehension of Sholl he was tried and sentenced to the penitentiary. Thasky brought replevin against Dudley, which by an agreed statement, of facts, became an action for money only, and the trial court found for Thasky. The reviewing court reversed same, and Thasky contends in the Supreme Court:
1. That Dudley did not obtain any title whatsoever by virtue of the transaction with Sholl in Cleveland.
Attorneys — Merrick, Fitzmartin & Walsh for Thasky; Grover C. Hosford for Dudley; all of Cleveland.
2. That if title to the Cadillac sedan did pass by virtue of the transaction between Sholl and Thasky in the State of Illinois, it was a voidable title and Dudley who negotiated with Sholl is not an innocent or bona fide purchaser for value without notice.
Note: — Motion to certify overruled, 5 Abs. 399.